Title: To Alexander Hamilton from Jesse Lull, 27 February 1800
From: Lull, Jesse
To: Hamilton, Alexander


          
            Sir,
            Camp at Oxford February 27th. 1800.
          
          Very urgent business requires me to visit Vermont as soon as possible. My Sergeants are so far instructed in their duty, that the Quarter Master’s Department for the 16th. Regiment may be safely intrusted with them for a few weeks.
          I have consulted Col. Graves on this subject, who wishes I may be indulged with leave of Absence for four or five weeks, and has directed me to address you for permission—
          I have the honor to be with the most respectful sentiments, Sir, your most obedient & very humble Servt.
          
            Jesse Lull Qr. Master
            16th. Regt. 
          
        